Citation Nr: 0311977	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  01-04 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to additional benefits for a dependent spouse 
from November 1995 to February 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel

INTRODUCTION

The veteran had active service from February 1959 to July 
1970 and a period of active duty training from November 1956 
to May 1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a decision from the Department of Veterans 
Affairs (VA) Buffalo, New York Regional Office (RO).  

Pursuant to the veteran's request, a hearing at the RO before 
a local hearing officer was held in April 2001; a transcript 
of the hearing is of record.  In writing in January 2003, the 
veteran withdrew a request for a hearing before a Veterans 
Law Judge.

An additional issue is the subject of the Remand discussion 
below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  He and B were divorced in May 1995.

3.  The marriage certificate for the veteran and M. was 
received by the VA in January 2000.  There is no documentary 
evidence of the divorce or remarriage prior to that date.




CONCLUSION OF LAW

Additional benefits for a dependent spouse from November 1995 
to February 2000 is not warranted.  38 U.S.C.A. §§  5103A, 
5110 (West 2002); 38 C.F.R. §§ 3.31, 3.401 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the veteran's current appeal.  Thus, no further assistance to 
the veteran's is required to comply with the duty to assist 
him.  See 38 U.S.C.A. § 5103A (West 2002).  In this regard 
there has been notice as to information needed and there has 
been a decision and a statement of the case sent to the 
veteran.  There is no indication that there is additional 
information on file that would lead to a different outcome in 
this claim.  All pertinent notice has been provided in the 
documents sent to the veteran.  This law is cited only to the 
extent that it may apply to the issue under consideration.  
The essential point is that all pertinent evidence has been 
obtained for consideration.

To the extent that the VCAA applies to the veteran in this 
case, the information sent to him in various letters, and the 
discussion in the decision at issue, the statement of the 
case, and the supplemental statement of the case has provided 
notice to the veteran and his representative as to evidence 
and information necessary to substantiate his claim for 
recognition of a dependent spouse from November 1995 to 
February 2000.  As part of this, he has been provided 
opportunity to present his contentions, including at a 
hearing.  Therefore, again, the veteran has been informed of 
what evidence he must obtain and which evidence VA would seek 
to obtain, as required by section 5103(a), as amended by the 
VCAA.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Further, it appears that all pertinent evidence has been 
obtained.  Therefore, there is no evidence that there are 
additional records that should or could be obtained, nor is 
there evidence that other development is necessary.  Thus, no 
further assistance to the veteran is required to comply with 
the duty to assist him.  38 U.S.C.A. § 5103A.  Accordingly, 
to the extent the VCAA applies to this case, it has been 
satisfied.

Additional pension or compensation payable to a veteran for a 
dependent will be the latest of the following dates:  (1) 
date of claim, meaning date of veteran's marriage or birth of 
a child, if evidence is received within one year of the 
event, or date notice is received of the dependent's 
existence, if evidence is received within one year of the VA 
request; (2) date dependency arise; (3) effective date of the 
qualifying disability rating provided evidence of the 
dependency is received within one year of notification of 
such rating action; (4) date of commencement of veteran's 
award.  38 C.F.R. § 3.401(b).

The Board notes that payment of monetary benefits based an 
increased award of compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective.  38 C.F.R. § 
3.31 (2002).  

In this case, the veteran is entitled to receive compensation 
at the rate of 30 percent.  The veteran was receiving 
additional benefits for a dependent spouse, B., at least as 
early as May 1981.  He was informed thereafter, that he was 
to inform the VA if there was a change in the status of his 
dependents, including in March 1994 and April 1994.  Received 
in January 2000 was a statement from the veteran reporting 
that he was still married and annotated that he had been 
remarried in November 1995 and a marriage certificate from 
the veteran and M., indicating the date of marriage as 
November 24, 1995, was submitted.  

In March 2000, the veteran was informed that the last record 
of status of dependents was in August 1993 when the veteran 
reported he was married to B.; therefore, B. would be removed 
from the veteran's award as of the date last shown she was 
married to the veteran, effective September 1993, and M. 
would be added to the veteran award as of the date of receipt 
of notice of the marriage by VA, effective February 1, 2000.  
As such an overpayment would result.  The veteran appealed 
this decision.  Subsequently, B. was removed from the 
veteran's award effective June 1, 1995, pursuant to receipt 
of the divorce certificate for the veteran and B., with the 
divorce effective May 27, 1995.  

The veteran contends that he submitted notice to the VA of 
his divorce from B. in June 1995 and of his marriage to M. in 
November 1995, immediately after his remarriage in November 
1995; at the RO hearing it was testified that this 
information was sent in March 1996 or April 1996.  It was 
indicated that he sent the information to the Oakland, 
California, Regional Office, but around the same time he was 
moving to New York State.  The claims file was later sent to 
the current RO.  The record reveals that there had been a 
search for additional records or documents in Oakland, and it 
was indicated that all the records had been sent to the 
current RO.

In this matter, the law controls.  While we are aware of the 
veteran's contentions that he forwarded information to 
Oakland, and sympathize with his contention that he would 
have had no way of knowing it was not received, there is no 
documentation to support those contentions.  There is no 
evidence of the mailing and, as noted, no evidence of receipt 
of the mail.  The law, by which the claim is governed, and by 
which the Board is bound, provides no basis for relief.  The 
date of the end of benefits is the date of the divorce, and 
the date of notice of the marriage, if received more than 1 
year after the marriage is the date of the notice.  In this 
case, while the marriage occurred in November 1995, the VA 
did not clearly get notice, based on the evidence of record, 
until 2000.  Thus, there was no entitlement to benefits 
during that time, even though the veteran was married.  This 
may provide some basis for an equity element in the waiver of 
recovery claim.

However, the law in this case provides that entitlement to 
additional benefits for a dependent spouse is the date of 
receipt of the documents in question regarding the marriage 
to M., and there is no document in the claims file regarding 
the marriage to M. dated prior to January 2000, the veteran's 
contentions notwithstanding.  Therefore, the veteran's claim 
is denied.  38 U.S.C.A. § 5110(f); 38 C.F.R. § 3.401.  


ORDER

Entitlement to additional benefits for a dependent spouse 
from November 1995 to February 2000 is denied as a matter of 
law.


REMAND

Additionally in this case, a February 2001 decision of the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office Committee on Waivers and Compromises (RO) 
denied the veteran's request for waiver of recovery of an 
overpayment of compensation benefits for a dependent spouse 
in the amount of $1,998.  There was notice of this decision 
in March 2001.  At the April 4, 2001 RO hearing, the issue of 
waiver of recovery of overpayment was addressed, and further, 
the veteran's representative in the February 22, 2002 Form 
646 noted that the veteran was disagreeing with the 
overpayment at issue.  These statements can be considered to 
be a notice of disagreement with the February 2001 denial of 
waiver of recovery of overpayment of compensation benefits in 
the amount of $1,998.  The filing of a notice of disagreement 
puts a claim in appellate status, and the claim of 
entitlement to waiver of overpayment in the amount of $1,998 
must be considered in connection with the current appeal.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  This matter 
must be remanded.

Accordingly, the case is REMANDED to the RO for the 
following:

As to the disagreement with the issue of 
entitlement to waiver of recovery of 
overpayment in the amount of $1,998, the 
RO should prepare and furnish to the 
veteran and his representative a 
Statement of the Case and afford him the 
opportunity to file a substantive appeal 
with regard to this issue.  To perfect an 
appeal a timely substantive appeal must 
be filed.  Without such action, the Board 
does not have jurisdiction of that issue.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

